DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7, drawn to a method of analyzing a molecule in a nanopore, classified in C12Q 1/6869.
II. Claims 8-13, drawn to a system, instrument or device for analyzing a molecule, classified in G01N 33/48721.

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Invention I for using the product as claimed can be practiced with another materially different product that does not contain a counter electrode coupled to the voltage source as required in Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with  Winston Chu, the representative of applicant, on October 18, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 4: “that that is configured to” should be “that is configured to”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a nanopore" in line 5.  It is unclear whether this nanopore is the same one as claimed in line 1.  It is suggested to be “the nanopore.”
All subsequent dependent claims 2-7 are rejected for their dependencies on rejected base claim 1.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-7 of prior U.S. Patent No. 11,029,306 (Patent ’306). This is a statutory double patenting rejection.
Regarding claim 1, claim 1 of Patent ’306 recites a method of analyzing a molecule in a nanopore (line 1), comprising: 
applying a liquid voltage to an electrolyte on a first side of a membrane (line 3-4), wherein the liquid voltage comprises a molecule-reading period with a molecule- reading voltage level that that is configured to pull the molecule or a portion of the molecule into a nanopore in the membrane (lines 4-7; here the tag-reading period is deemed to be the molecule-reading period and the tag-reading voltage level is deemed to be the molecule-reading voltage level because, as disclosed in the specification, the tag is a molecule (Specification, [0030] line 6: the tag molecule) without special definition, and having different types of tag/molecule ([0046] lines 4-5) indicating that tag and molecule are exchangeable terms, so that the tag-reading period is exchangeable to the molecule-reading period and the tag-reading voltage level is exchangeable to the molecule-reading voltage level) and an open-channel period with an open-channel voltage level that is configured to repel the molecule or the portion of the molecule from the nanopore in the membrane (lines 8-10); 
connecting a pre-charging voltage source to a capacitor and a working electrode on a second side of the membrane during a pre-charging time period, such that the capacitor and the working electrode are charged to a pre-charging voltage (lines 11-15); and 
disconnecting the pre-charging voltage source from the capacitor and the working electrode during the molecule-reading period, such that a voltage of the capacitor and a voltage of the working electrode may vary as a current flows through the nanopore in the membrane (lines 16-20; here the molecule-reading period is equal to be the tag-reading period); 
wherein the pre-charging time period spans across a transition from the open channel period to the molecule-reading period (lines 21-23; here the molecule-reading period is equal to be the tag-reading period).

Regarding claim 2, claim 2 of Patent ’306 recites wherein the pre-charging time period overlaps with an ending portion of the open-channel period and a beginning portion of the molecule-reading period (here, the molecule-reading period is equal to be the tag-reading period).

Regarding claim 3, claim 3 of Patent ’306 recites wherein the pre-charging time period overlaps with a beginning portion of the open-channel period.

Regarding claim 4, claim 4 of Patent ’306 recites wherein the pre-charging time period overlaps with an ending portion of the molecule-reading period (here, the molecule-reading period is equal to be the tag-reading period).

Regarding claim 5, claim 5 of Patent ’306 recites wherein the pre-charging time period spans across a transition from the molecule-reading period to the open-channel period (here, the molecule-reading period is equal to be the tag-reading period).

Regarding claim 6, claim 6 of Patent ’306 recites wherein the pre-charging time period has a duration of 100 microseconds to 50 milliseconds.

Regarding claim 7, claim 7 of Patent ’306 recites wherein the pre-charging time period has a duration of 50 microseconds to 25 milliseconds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795